Citation Nr: 1316941	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-08 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for MS.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for MS.

In June 2011, the Board remanded the claim so that the Veteran could appear at a hearing.  He and his spouse provided testimony during a hearing before the undersigned at the RO in April 2012.  A transcript is of record.  

As discussed below, the claim was previously denied in a September 2002 rating decision, which became final when the Veteran failed to perfect the appeal following a June 2003 statement of the case (SOC).  Where the claim in question has been finally adjudicated at the RO level and not appealed, the law makes clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for MS.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that as of this date they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

(By the decision below, the claim of service connection is reopened.  The underlying claim is addressed in the remand following the decision.)


FINDINGS OF FACT

1.  In September 2002, service connection for MS was denied; although the Veteran filed a timely notice of disagreement, he did not perfect the appeal following issuance of a June 2003 SOC.  

2.  Evidence received since notice of the September 2002 rating decision is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for MS.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied a claim for service connection for MS is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The evidence received since the September 2002 rating decision is new and material and thus the claim of service connection for MS is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for MS was last denied in a September 2002 rating decision on the basis that the record did not demonstrate that MS was incurred during or as a result of the Veteran's military service or during the seven-year presumptive period.  38 C.F.R. §§ 3.307, 3.309 (2012).  While the Veteran submitted a timely notice of disagreement, he did not perfect the appeal following a June 2003 SOC.  The next statement or evidence submitted following the SOC was a January 2004 Request for Approval of School Attendance and a July 2004 informal claim for increased ratings for service-connected back and left knee disabilities.  Therefore, the September 2002 decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).  The Veteran submitted a claim to reopen in July 2006.  

At the time of the September 2002 rating decision, the evidence of record did not include a positive medical opinion regarding the incurrence of MS during service or within the presumptive period.  Since the September 2002 rating decision, an April 2004 VA treatment record included the opinion that the Veteran's MS probably first became symptomatic in the late 1970s or early 1980s with some disturbance of sensation in his feet and an episode of blurred vision in the early 1980s.  
In addition, since the September 2002 decision, the courts have placed greater emphasis on the concept that a lay person can be competent to report the observable symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  During his April 2012 Board hearing, the Veteran reported that his current MS symptoms began during service and have continued since.  He specifically referenced in-service chest pain, which he stated he now understood to be a symptom of MS, as well as pain and numbness in his extremities. 

The above-described evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that MS was incurred either during service or during the presumptive period.  In addition, it raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Based on the forgoing, the claim is reopened.



ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for MS is granted. 


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). 

As alluded to above, service connection may also be established for MS on the basis of a law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service are presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2012).  MS must have manifested within seven years of discharge from active service.  Id.

The Veteran and his representative have identified numerous symptoms during service and within the presumptive period, which he contends represented early manifestations of MS.  However, there are several other injuries or disabilities that occurred during that time that may explain some or all of those reported symptoms.  For example, the Veteran has reported that the pain and numbness in his back, hands, feet, and legs that he experienced during the time in question represented early manifestations of MS.  Nevertheless, his complaints of foot pain early in service corresponded with treatment for high arches.  Service treatment records document back and/or leg injuries in 1977 and 1979 as well as a car accident in 1982, and a laceration injury to the right hand in 1981.  There is also evidence of a post-service automobile accident in 1988.  

The claims file demonstrates that the Veteran was first diagnosed with MS in January 1996.  His physician raised the possibility that the Veteran had MS the year before, but noted several times that throughout 1995 that the evidence did not yet demonstrate MS.  It is unclear whether the disease was actually developing in 1995 or whether the disease actually began earlier as the Veteran contends and the physician felt there was not enough evidence to definitely diagnose it until 1996.   

Although the Veteran's VA physician stated in April 2004 that the Veteran's MS likely began during the late 1970s or early 1980s, this opinion appears to be based upon the Veteran's testimony rather than a review of the claims file and did not discuss the in-service and post-service injuries noted above.  It is, therefore, not adequate for the purpose to determining the onset of MS to be during service or within the presumptive period.  

The Board notes that the Veteran underwent a VA examination in February 2009; however, the opinion provided is also inadequate.  The examiner provided a negative etiology opinion regarding the incurrence of MS during service without providing a rationale and without consideration or opinion regarding its incurrence during the presumptive period.  Therefore, a VA examination is necessary to evaluate the evidence and determine whether the symptoms reported by the Veteran and his spouse, or documented in the medical evidence, represent early manifestations of MS between September 1976 and June 1991.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all places of treatment or evaluation for MS, and obtain all outstanding medical records, including those created since July 2009 by VA, and associate them with the claims file or Virtual VA.  Authorization from the Veteran should be sought where necessary, and all efforts to obtain identified records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination by a qualified physician to determine whether MS manifested itself during service or within the seven-year presumptive period ending in June 1991.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  A detailed history from the Veteran should be sought.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that MS manifested itself during service or within the presumptive period ending in June 1991.  If the examiner answers in the affirmative, he or she must list and describe the symptoms that represented manifestation(s) of MS.  The examiner is requested to specifically discuss the other in-service and post-service injuries described above and in the claims file.  

The examiner should provide reasons for the opinions that take into account the Veteran's report of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he/she should provide a reason for doing so.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  After completion of all requested and necessary development, the agency of original jurisdiction should review the record in light of the new evidence obtained.  If service connection remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


